        Case 2:16-bk-26686-SK     Doc 40 Filed 06/21/19 Entered 06/21/19 10:59:34             Desc
                                   Main Document Page 1 of 1

KATHY A. DOCKERY
CHAPTER 13 TRUSTEE
801 S. FIGUEROA ST., SUITE 1850
LOS ANGELES,CA 90017
PHONE: (213) 996-4400
FAX: (213) 996-4426




 USBC, CENTRAL DISTRICT OF CALIFORNIA
 FINANCIAL SERVICES DEPARTMENT
 c/o FSD SUPERVISOR
 255 E. TEMPLE ST., ROOM #1067
 LOS ANGELES, CA 90012



                             UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                   LOS ANGELES DIVISION

  To:               CLERK, UNITED STATES BANKRUPTCY COURT
  Re:               UNDISTRIBUTED FUNDS - 3011
  Case No.:         LA16-26686-SK
  Debtor(s):        Cherry L Ephrim
                    815 West 123rd Street
                    Los Angeles, CA 90044




 Explanation of Source: Transmitted herewith for deposit into the Court registry is the check identified
 below. Payee(s) have failed to timely negotiate the issued check(s) and/or provide alternative contact
 information to the Trustee to facilitate a successful negotiation of the funds. Consequently, this check
 represents undistributed funds in the above referenced matter.


  PAYEE                                                                                       AMOUNT

  AARGON AGENCY AS AGENT FOR                                                                  $1,380.46
  WESTERN DENTAL SERVICES
  8668 SPRING MOUNTAIN RD
  LAS VEGAS, NV 89117



   DATED: June 21, 2019                            _______________________________


                                                   Kathy A. Dockery
                                                   Chapter 13 Trustee
